MANNING, J. —
Tbe objection tbat tbe name of tbe court in wbieb an indictment is found is not set forth at length in tbe indictment, or in tbe beading thereof, is not well taken. Tbe previous part of tbe record, showing tbe organization of tbe court, and tbe impannelling of tbe grand jury, whose foreman indorses “a true bill,” and bis name as foreman, on tbe indictment, “is applicable to, or is a part of every indictment, and need not be inserted therein.” — Perkins v. The State, 50 Ala. 154, and cases there cited.
2. No grounds are shown for objection to tbe admission of defendant’s statements tbat were received in evidence. They were not confessions, but rather contradictory declarations, made to different persons, with apparently tbe view of thereby exculpating, instead of criminating himself.
3. Tbe general rule of tbe common law, in respect to what will disqualify a person to testify as a witness, on account of infamy, is, tbat such will be tbe effect of a conviction and judgment for treason, felony, or any offense belonging to the class generally described as “crimenfalsi.” "What these are, it is not easy in all cases to determine. Tbe common-law offense of arson, tbe malicious and unlawful burning of tbe bouse or outhouse of another, was a felony, and would work a disqualification to testify, in a person convicted and sentenced for committing it. But, in tbe present case, tbe only *242evidence was, that tbe person admitted as a witness bad been convicted of our statutory offense of “arson in tbe third decree.” How be bad committed that crime, was not shown. And according to tbe statute there are acts of burning, such as tbe burning of a bridge, or a toll-gate, that would constitute arson in the third degree according to tbe statute, but not arson at tbe common law, or an offense that would come under tbe description, crimen falsi. It, therefore, was not shown that tbe witness was disqualified, if tbe common law on that subject is in force in this State.
Let tbe judgment be affirmed.